EXHIBIT 10.6

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED
MASTER LEASE AGREEMENT NO. 5

This Amendment No. 4 to Amended and Restated Master Lease Agreement No. 5 (this
“Amendment”) is entered into as of June 21, 2016, by and between: (a) Ventas
Realty, Limited Partnership, a Delaware limited partnership (“Lessor”);
(b) Kindred Healthcare, Inc., a Delaware corporation (“Kindred”), and Kindred
Healthcare Operating, Inc., a Delaware corporation (“Operator” and, together
with Kindred and permitted successors and assignees of Operator and Kindred,
collectively, “Tenant”); and (c) Kindred Hospitals Limited Partnership, a
Delaware limited partnership (“Affiliate Guarantor”).

 

Recitals:

A.Lessor and Tenant are parties to that certain Amended and Restated Master
Lease Agreement No. 5, dated as of September 30, 2013 (as amended, the “Master
Lease”), as amended by that certain Agreement Regarding Master Leases, dated as
of September 30, 2013, between Lessor and Tenant, that certain Agreement
Regarding Master Leases No. 2, dated as of December 31, 2014, between Lessor and
Tenant, that certain Amendment to Amended and Restated Master Lease No. 5, dated
as of March 18, 2015, that certain Amendment No. 2 to Amended and Restated
Master Lease Agreement No. 5, dated as of April 3, 2016, and that certain
Amendment No. 3 to Amended and Restated Master Lease Agreement No. 5, dated as
of April 3, 2016. Included among the properties leased to Tenant under the
Master Lease are the real property, improvements, and fixtures, that constitute
the long term acute care hospital known as Kindred Hospital Louisville, and
located in Louisville, Jefferson County, Kentucky (the “Facility”).

B. Lessor desires to convey to Louisville Broadway Apartments, LLC, an Ohio
limited liability company, or its permitted assigns (collectively, the
“Purchaser”), the fee simple title to a portion of the real property subject to
the Master Lease and presently used by Tenant as a part of the Facility with an
address of 1170 E. Broadway, Louisville, Kentucky (the “Conveyed Parcel”), as
such real property is more particularly described in Schedule 1 attached hereto,
in accordance with the terms and subject to the conditions set forth in that
certain Purchase and Sale Agreement, dated as of February 22, 2016 (as amended,
the “Purchase Agreement”), by and between Purchaser, as purchaser, and Lessor,
as seller, and joined by Tenant for the limited purposes set forth therein.

C.The Conveyed Parcel is improved with a medical office building, a multi-level,
368 space parking garage (the “Garage”) and a surface parking lot and, in
connection with the sale, Tenant is entering into a Parking Lease Agreement with
Purchaser (the “Parking Lease”), in substantially the same form as Exhibit A
attached hereto, for Tenant’s right to use and access certain parking spaces
located in the Garage for the benefit of the Facility.

D.Lessor’s willingness to sell and convey the Conveyed Parcel to Purchaser in
accordance with the terms of the Purchase Agreement is conditioned upon, among
other things, Lessor and Tenant entering into this Amendment for the removal of
the Conveyed Parcel as a part of the Leased Properties under the Master Lease.

E. The parties desire to enter into this Amendment to evidence Tenant’s consent
to the conveyance of the Conveyed Parcel, to amend the Master Lease to remove
the Conveyed Parcel from the legal description of the real property comprising a
Leased Property and to make certain agreements with respect to the Parking
Lease.

 

--------------------------------------------------------------------------------

Agreement:

Now, therefore, the parties hereby agree as follows:

1.Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings respectively ascribed to those terms in the Master
Lease.

2.Amendment to Master Lease. Effective on the date on which the Conveyed Parcel
is transferred by Lessor to the Purchaser in accordance with the terms of the
Purchase Agreement (the “Conveyance Effective Date”), that portion of Exhibit A
to the Master Lease pertaining to Facility #4633 is hereby amended and restated
as set forth in Schedule 2 of this Amendment to exclude the Conveyed Parcel from
the legal description.

3.Additional Agreements of the Parties.

3.1.Consent of Tenant to Conveyance. Tenant hereby consents to the conveyance of
the Conveyed Parcel by Lessor to the Purchaser.

3.2.Release of Interest in Conveyed Parcel; Further Assurances. Tenant hereby
releases all of its right, title and interest to the Conveyed Parcel under the
Master Lease. If requested by the Purchaser, Tenant shall execute and deliver to
the Purchaser a quit claim deed or lease termination (or similar instrument) for
the Conveyed Parcel evidencing the termination of Tenant’s leasehold interest in
the Conveyed Parcel under the Master Lease.

3.3.No Abatement or Entitlement to Compensation. Tenant agrees that there will
be no abatement of Rent due to the conveyance of the Conveyed Parcel, and that
Tenant is not entitled to any portion of the compensation received by Lessor for
the conveyance of the Conveyed Parcel.

3.4.Reaffirmation of Obligations. Notwithstanding the modifications to the
Master Lease contained in this Amendment, Tenant hereby acknowledges and
reaffirms its obligations under the Master Lease as amended hereby and all other
documents executed by Tenant in connection therewith.

3.5.Guarantor Consent and Affirmation of Guaranty. Affiliate Guarantor joins
this Amendment and hereby (a) consents to this Amendment, (b) reaffirms that its
obligations under the Lease Guaranty to guarantee Tenant’s obligations under the
Master Lease, as amended, remain in full force and effect, and (c) agrees that
the obligations guaranteed under the Lease Guaranty include the obligations of
Tenant set forth in Section 4 of this Amendment.

4.Parking Lease.

4.1.Assignment of Parking Lease on Termination of Master Lease.  Tenant shall,
if requested by Lessor in connection with the expiration or earlier termination
of the Master Lease as it applies to the Facility, assign its rights and
obligations under the Parking Lease to Lessor effective on the date on which the
Master Lease so expires or terminates.  Upon that assignment, (a) Lessor will
release Tenant from Tenant’s obligations under the Parking Lease to the extent
accruing on and after the effective date of the assignment, (b) Tenant will
indemnify, hold harmless and defend Lessor, at Tenant’s expense, from and
against any and all actions, claims, demands and expenses (including, without
limitation, reasonable attorneys’ fees and costs) to the extent arising out of,
directly or indirectly, the obligations of Tenant accruing under the Parking
Lease prior to the date of assignment, and (c) Lessor will indemnify, hold
harmless and defend Tenant, at Lessor’s expense, from and against any and all
actions, claims, demands and expenses (including, without limitation, reasonable
attorneys’ fees and costs) to the extent arising out of, directly or indirectly,
the obligations of Lessor accruing under the Parking Lease on and after the date
of assignment.

-2-

--------------------------------------------------------------------------------

4.2.Restrictions on Tenant.  Tenant may not, without obtaining Lessor’s prior
written consent, amend, modify or terminate the Parking Lease or assign its
rights or obligations under the Parking Lease to any other person or entity.

4.3.Lessor Cure of Tenant Defaults.  Lessor may (but has no obligation to) cure
any default by Tenant under the Parking Lease on Tenant’s behalf to the extent
permitted under the Parking Lease, and Tenant will reasonably cooperate with
Lessor in any such cure.  Tenant must deliver to Lessor written notice of any
default or alleged default by Tenant under the Parking Lease promptly after
learning or receiving notice of same.

5.Miscellaneous Provisions.

5.1.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.

5.2.Counterparts. This Amendment may be executed in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document. Executed copies of this Amendment
may be delivered via facsimile or electronic mail, each of which and all of
which shall constitute a delivery of originally signed copies of this Amendment.

5.3.Effect of Amendment. Except as specifically amended pursuant to the terms of
this Amendment, the terms and conditions of the Master Lease shall remain
unmodified and in full force and effect. If any inconsistencies between the
terms of this Amendment and any terms of the Master Lease arise, the terms of
this Amendment shall govern and prevail.

5.4.Interpretation.

(a)Both parties acknowledge and agree that each party has had the benefit of
competent, independent legal counsel and other advisors, and that each party has
had an equal right to negotiate the terms and participate in the drafting of
this Amendment. If any ambiguity or question of intent or interpretation arises,
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Amendment.

(b)Section titles or captions in this Amendment are included for purposes of
convenience only and shall not be considered a part of the Amendment in
construing or interpreting any of its provisions.

(c)Unless the context otherwise requires, when used in this Amendment, the
singular shall include the plural, the plural shall include the singular, and
all pronouns shall be deemed to refer to the masculine, feminine or neuter, as
the identity of the person or persons may require.

(d)The parties do not intend that this Amendment shall confer on any third party
any right, remedy or benefit or that any third party shall have any right to
enforce any provision of this Amendment.

-3-

--------------------------------------------------------------------------------

5.5.Schedules and Exhibits; Entire Agreement. All Schedules and Exhibits to this
Amendment shall constitute part of this Amendment and shall be deemed to be
incorporated in this Amendment by reference and made a part of this Amendment as
if set out in full at the point where first mentioned. This Amendment embodies
the entire agreement and understanding of the parties related to its subject
matter and supersedes all prior proposals, understandings, agreements,
correspondence, arrangements and contemporaneous oral agreements relating to
subject matter of this Amendment. No representation, promise, inducement or
statement of intention has been made by any party that has not been embodied in
this Amendment.

[Signature Page Immediately Follows]

-4-

--------------------------------------------------------------------------------

In Witness Whereof, this Amendment has been executed as of the date first above
written.

 

TENANT:

 

Kindred Healthcare, Inc.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Cristina E. O’Brien

 

 

Name:

Cristina E. O’Brien

 

 

Title:

Vice President & Real Estate Counsel

 

 

 

 

 

 

Kindred Healthcare Operating, Inc.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Cristina E. O’Brien

 

 

Name:

Cristina E. O’Brien

 

 

Title:

Vice President & Real Estate Counsel

 

 

 

 

AFFILIATE GUARANTOR:

 

Kindred Hospitals Limited Partnership,
a Delaware limited partnership

 

 

 

 

 

 

By:

/s/ Cristina E. O’Brien

 

 

Name:

Cristina E. O’Brien

 

 

Title:

Vice President & Real Estate Counsel

 

[Signatures Continue on Following Pages]

 




S-1

--------------------------------------------------------------------------------

 

LESSOR:

 

Ventas Realty, Limited Partnership,
a Delaware limited partnership

 

 

 

 

 

 

By:

Ventas, Inc., a Delaware corporation,
its general partner

 

 

 

 

 

 

By:

/s/ Nicholas W. Jacoby

 

 

Name:

Nicholas W. Jacoby

 

 

Title:

Senior Vice President

 




S-2

--------------------------------------------------------------------------------

JOINDER

 

The undersigned, Ventas, Inc., a Delaware corporation, hereby joins the
foregoing amendment to the Master Lease solely for the purpose of, subject to
Section 40.2 of the Master Lease, joining with Ventas Realty, Limited
Partnership, on a joint and several basis, as Lessor under the Master Lease, as
amended by the foregoing amendment, with respect to, and only with respect to,
the Leased Property commonly known as Kindred Hospital – Pittsburgh (Facility
No. 4619) and the Leased Property commonly known as Kindred Hospital –
Philadelphia (Facility No. 4614), and for no other purposes.  Notwithstanding
anything to the contrary contained in the Master Lease, as amended by the
foregoing amendment, Tenant acknowledges and agrees, by the acceptance of this
Joinder, that Ventas, Inc. shall have no liability or obligations under the
Master Lease, as amended by the foregoing amendment, as lessor or otherwise,
with respect to any Leased Property other than the aforesaid Kindred Hospital –
Pittsburgh and Kindred Hospital – Philadelphia Leased Properties.  However,
Tenant and Lessor acknowledge and agree that the foregoing amendment does not
apply to or affect the Leased Properties owned by Ventas, Inc.

 

Ventas, Inc.,
a Delaware corporation

 

 

By:

/s/ Nicholas W. Jacoby

Name:

Nicholas W. Jacoby

Title:

Senior Vice President

 

 

 

S-3

--------------------------------------------------------------------------------

Schedule 1

 

[Legal Description of the Conveyed Parcel]

 

TRACT 3:

BEGINNING at the intersection of the East line of the tract conveyed to
Jefferson County, Kentucky, by Deed of record in Deed Book 5272, Page 780, in
the Office of the Clerk of Jefferson County, Kentucky, with the South line of
Broadway, said point also being South 85 degrees 35 minutes 48 seconds East
577.10 feet as measured along said South line from its intersection with the
original East line of Barret Avenue; thence with said South line, South 85
degrees 35 minutes 48 seconds East 283.75 feet to a point, said point being
North  85 degrees 35 minutes 48 seconds West 377.08 feet as measured along said
South line from its intersection with the West line of St. Anthony Place; thence
leaving said South line, South 04 degrees 24 minutes 12 seconds West 247.50 feet
to its intersection with the North line of an alley, 15 feet wide; thence with
the said North line, North 85 degrees 35 minutes 48 seconds West 283.75 feet to
its intersection with the East line of the Jefferson County, Kentucky, tract
aforesaid; thence with said East line, North 04 degrees 24 minutes 12 seconds
East 247.50 feet to the point of beginning, containing 70,228 square feet.

 

 

 

 

--------------------------------------------------------------------------------

Schedule 2

 

[Amended and Restated Exhibit A of Master Lease as pertaining to Facility #4633
following

removal of the Conveyed Parcel]

 

#4633

KY

EXHIBIT A

 

BEGINNING at a point in the east line of the first alley west of Barret Avenue
North 32 degrees 31 minutes 52 seconds West 130.63 feet as measured along said
east line from its intersection with the north line of Breckinridge Street,
thence with said east line North 32 degrees 31 minutes 52 seconds West 69.48
feet to an “X” cut at its intersection with the south line of an alley 12 feet
wide; thence with said south line North 57 degrees 02 minutes 58 seconds East
25.00 feet to a nail in same, thence with leaving said south line and with a
line parallel with the east line of the first mentioned alley South 32 degrees
31 minutes 52 seconds East 69.48 feet to a “T” cut, said point being 130.63 feet
north of Breckinridge Street, thence with a line parallel with the north line of
Breckinridge Street, South 57 degrees 02 minutes 58 seconds West 25.00 feet to
the point of beginning, containing 1,737 square feet.

 

BEGINNING at a point in the south right-of-way line of DeBarr Street, said point
being S 57d 01m 46s W 25.00 feet from the intersection of said south
right-of-way line of DeBarr Street and the west right-of-way line of Edward
Street; thence S 32d 35m 26s E 99.99 feet to a steel bar in the north
right-of-way line of a 12' wide public alley; thence with the right-of-way line
of said alley, S 57d 02m 58s W 20.00 feet to a steel bar; thence N 32d 35m 26s W
99.98 feet to a steel bar in the south right-of-way line of DeBarr Street,
aforesaid; thence with said right-of-way line, N 57d 01m 46s E 20.00 to the
point of beginning, passing an iron pipe at 19.82 feet and containing 2000
square feet.

 

BEGINNING at a point in the south right-of-way line of DeBarr Street, said point
being the intersection said south right-of-way line of DeBarr Street and the
west right-of-way line of Edward Street, thence with said right-of-way line of
Edward Street, S 32d 35m 26s E 100.00 feet to a point in the north right-of-way
line of a 12' wide public alley; thence with the right-of-way line of said
alley, S 57d 02m 58s W 25.00 feet to a steel bar; thence N 32d 35m 26s W 99.99
feet to a point in the south right-of-way line of DeBarr Street, aforesaid;
thence with said right-of-way line, N 57d 01m 46s E 25.00 feet to the point of
beginning, passing a “X” cut in the sidewalk at 24.94 feet and containing 2500
square feet.

 

TRACT 1:

Beginning at the intersection of the center line of St. Anthony Place with the
East line of Barret Avenue; thence with said East line North 32 degrees 31
minutes 52 seconds West 25.00 feet to its intersection with the North line of
St. Anthony Place aforesaid; thence continuing with said East line, North 32
degrees 34 minutes 01 second West 604.88 feet to its intersection with the South
line of an alley, as widened; thence with said South line, South 85 degrees 35
minutes 48 seconds East 182.67 feet and North 72 degrees 07 minutes 52 seconds
East 34.30 feet to its intersection with the original South line of said alley;
thence with said South line, South 85 degrees 35 minutes 48 seconds East 796.85
feet to its intersection with the North line of St. Anthony Place  aforesaid;
thence with said North line, South 56 degrees 56 minutes 05 seconds West 312.68
feet to its intersection with the West line and same, if extended, of Edward
Street; thence with said West line and its extension, South 32 degrees 29
minutes 07 seconds East 25.00 feet to its intersection with the center line of
St. Anthony Place aforesaid; thence with said center line South 56 degrees 56
minutes 05 seconds West 503.10 feet to the point of beginning, containing
263,291 square feet.

 

 

--------------------------------------------------------------------------------

TRACT 2:

Beginning at the intersection of the center line of St. Anthony Place with the
East line of Barret Avenue; thence with said center line, North 56 degrees 56
minutes 05 seconds East 503.10 feet to its intersection with the West line of
Edward Street and same, if extended; thence with said West line and its
extension, South 32 degrees 29 minutes 07 seconds East 276.74 feet to its
intersection with the North line of DeBarr Street; thence with said North line
South 56 degrees 56 minutes 25 seconds West 502.97 feet to its intersection with
the East line at Barret Avenue, aforesaid; thence with said East line, North 32
degrees 31 minutes 52 seconds West 276.69 feet to the point of beginning,
containing 139,175 square feet.

 

TRACT 4:

Beginning at the intersection of the East line of Edward Street with the South
line of St. Anthony Place; thence with said South line North 56 degrees 56
minutes 35 seconds East 62.00 feet to its intersection with the West line of the
tract conveyed to Leland B. and Jeanne A. Longstreth, by Deed of Record in Deed
Book 5753, Page 671, in the Office of the Clerk of Jefferson County, Kentucky;
thence with said West line, South 32 degrees 27 minutes 25 seconds East 120.00
feet to its intersection with the North line of an alley, 12 feet wide; thence
with said North line, South 56 degrees 56 minutes 35 seconds West 62.00 feet to
its intersection with the East line of Edward Street, aforesaid; thence with
said East line, North 32 degrees 27 minutes 25 seconds West 120.00 feet to the
point of beginning, containing 7,440 square feet.

 

TRACT 5-6:

Beginning at the intersection of the North line of Breckinridge Street with the
West line of Edward Street; thence with said North line, South 57 degrees 02
minutes 58 seconds West 275.00 feet to its intersection with the East line of
the tract conveyed to Vincent J. and Kathleen Lombardo, by Deed of record in
Deed Book 4784, Page 288, in the Office of the Clerk of Jefferson County,
Kentucky; thence with said East line and same, if extended, North 32 degrees 31
minutes 52 seconds West 200.11 feet to its intersection with the South line of
an alley, 12 feet wide; thence with said South line, North 57 degrees 02 minutes
58 seconds East 274.79 feet to its intersection with the West line of Edward
Street, aforesaid; thence with said West line, South 32 degrees 35 minutes 26
seconds East 64.10 feet to its intersection with a line common to the tract
conveyed to Richard L. and Betty Ann Starks, by Deed of record in Deed Book
3627, Page 538, in the Office aforesaid; thence with lines common to said Starks
tract, South 57 degrees 02 minutes 58 seconds West 25.00 feet, South 32 degrees
35 minutes 26 seconds East 49.00 feet and North 57 degrees 02 minutes 58 seconds
East 25.00 feet to its intersection with the West line of Edward Street
aforesaid; thence with said West line, South 32 degrees 35 minutes 26 seconds
East 87.00 feet to the point of beginning, containing 53,782 square feet.

 

TRACT 8-13:

Beginning at the intersection of the West line of the tract conveyed to Alva
Clay and Marie Ashcraft, by Deed of record in Deed Book 5575, Page 712, in the
Office of the Clerk of Jefferson County, Kentucky, with the South line of DeBarr
Street, said point being South 57 degrees 01 minute 46 seconds West 45.00 feet
as measured along said south line from its intersection with the West line of
Edward Street; thence with said West line of the Clay and Ashcraft tract, South
32 degrees 35 minutes 26 seconds East 99.98 feet to its intersection with the
North line of an alley, 12 feet wide; thence with said North line, South 57
degrees 02 minutes 58 seconds West 144.68 feet to its intersection with the East
line of the tract conveyed to Ronalda and James Denham, by Deed of record in
Deed Book 5653, Page 586, in the Office aforesaid; thence with said East line,
North 32 degrees 35 minutes 26 seconds West 99.93 feet to its intersection with
the South line of DeBarr Street aforesaid; thence with said South line, North 57
degrees 01 minute 46 seconds East 144.68 feet to the point of beginning,
containing 14,461 square feet.

Schedule 2, 2

--------------------------------------------------------------------------------

 

TRACT 14:

Beginning at the intersection of the North line of the first alley South of
Broadway with the East line of Barret Avenue; thence with said East line, North
32 degrees 34 minutes 01 second West 59.45 feet to its intersection with the
South line of the tract conveyed to Eton Service, Inc., by Deed of record in
Deed Book 6317, Page 801, in the Office of the Clerk of Jefferson County
Kentucky; thence with said South line, South 85 degrees 35 minutes 48 seconds
East 89.38 feet to a point in same; thence leaving said South line, South 04
degrees 24 minutes 12 seconds West 47.50 feet to its intersection with the North
line of the alley aforesaid; thence with said North line, North 85 degrees 35
minutes 48 seconds West 53.63 feet to the point of beginning, containing 3,397
square feet.

 

BEING a part of the same property conveyed to Ventas Realty, Limited
Partnership, a Delaware limited partnership, by Deed dated September 25, 1998,
of record in Deed Book 7170, Page 644, and re-recorded in Deed Book 7858, Page
42, in the office of the Clerk of the County Court of Jefferson County,
Kentucky.

 

 

Schedule 2, 3

--------------------------------------------------------------------------------

Exhibit A

 

[Form Parking Lease Agreement]

 

PARKING LEASE AGREEMENT

 

THIS PARKING LEASE AGREEMENT (this “Lease”) is made as of the ____ day of June,
2016 (the “Effective Date”), by and between Louisville Broadway Apartments, LLC,
an Ohio limited liability company, having an address of 495 S. High Street,
Suite 150, Columbus, Ohio 43215, or its successors and assigns (“Landlord”), and
Kindred Healthcare, Inc. and Kindred Healthcare Operating, Inc., each a Delaware
corporation having an address of 680 South Fourth Street, Louisville, Kentucky
40202 (each, a “Kindred Party” and collectively, the “Kindred Parties”, and
together with their respective successors and/or assigns collectively,
“Tenant”).

 

RECITALS

 

A.Pursuant to the terms of that certain Purchase and Sale Agreement between
Landlord, as purchaser, and Ventas Realty, Limited Partnership, a Delaware
limited partnership (“Ventas”), as seller, effective as of February 22, 2016 (as
from time to time amended, the “Purchase Agreement”), Ventas has sold to
Landlord, and Landlord has purchased from Ventas, certain real property situated
in Jefferson County, Kentucky, with an address of 1170 E. Broadway, Louisville,
Kentucky (the “Real Property”) as same is more particularly described on Exhibit
“A” attached hereto and made a part hereof together with certain improvements
located thereon (the “Improvements”) including, without limitation, a
multi-level, 368 space parking garage (the “Garage”) and a surface parking
lot.  The Real Property and the Improvements are hereinafter collectively
referred to as the “Property”.

 

B.Ventas is the fee simple owner of certain additional tracts of real property
located adjacent to, or in close proximity with, the Property, which said
additional property is more fully described on Exhibit “B” attached hereto
(collectively, the “Hospital Property”) pursuant to that certain deed dated
September 25, 1998, of record in Deed Book 7170, Page 644 and re-recorded in
Deed Book 7858, Page 42, both in the office of the Clerk of Jefferson County,
Kentucky (the “Clerk’s Office”).

 

C.The Kindred Parties lease the Hospital Property from Ventas pursuant to that
certain Amended and Restated Master Lease Agreement No. 5 dated as of September
30, 2013, by and between Ventas, as lessor, and the Kindred Parties, as tenant
(as amended to date, the “Master Lease”).

 

D.In connection with the sale of the Property, Landlord and Tenant have agreed
to enter into this Lease for the right to use and access certain parking spaces
located in the Garage.

 

E.The transactions contemplated by the Purchase Agreement have been consummated
and Ventas has conveyed the Property to Landlord pursuant to that certain
Special Warranty Deed of even date herewith of record in Deed Book ____, Page
____, in the Clerk’s Office.

 

F.In accordance with the terms of the Purchase Agreement, the parties now desire
to enter into this Lease, a short form memorandum of which shall be placed of
record in the Clerk’s Office.

 

Exhibit A, 1

--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing Recitals, which shall
be considered as fact and incorporated in this Lease by reference, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.PREMISES; RIGHT OF ACCESS.

 

(a)Premises.   Landlord leases to Tenant, and Tenant leases from Landlord, upon
the terms and conditions set forth in this Lease, for the use and benefit of the
owners and occupants of the Hospital Property, or any part thereof, including,
but not limited to, the respective partners, directors, officers, members,
managers, agents, employees, invitees, guests, patients, subsidiaries,
affiliates, successors, assigns and mortgagees of such owners and occupants
(collectively, the “Benefitted Parties”), 104 reserved parking spaces with 57 of
such parking spaces located on floor 2 of the Garage and the remaining 47 of
such parking spaces located on floor 3 of the Garage (the “Premises”), the
location of such parking spaces being depicted and shown on the drawing marked
as Exhibit “C” attached hereto and made a part hereof.

 

(b)Right of Access.  For the duration of the “Term” (defined below) of this
Lease, Landlord grants to Tenant for the use and benefit of the Benefitted
Parties, a non-exclusive right of access (the “Right of Access”) over, across
and through the Garage, the driveways, alleyways and parking areas located on
the Property and any adjacent lands of Landlord reasonably necessary for
pedestrian and vehicular ingress and egress to and from the Premises.  The Right
of Access shall run with the land for the duration of the Term of this Lease.

 

2.TERM OF LEASE.  

 

(a)Initial Term.  The initial term (the “Initial Term”) of this Lease shall
commence on the Effective Date and expire on April 30, 2038 (the “Initial Term
Expiration Date”), unless sooner terminated by Landlord and Tenant in accordance
with the terms hereof.

 

(b)Extension Options.  So long as Tenant is not then in default of any material
obligation arising under this Lease, Tenant shall have the right and option to
extend this Lease for up to five (5) successive terms of five (5) years each
(each a “Renewal Term”).  At Tenant’s option, Tenant shall exercise its option
to extend this Lease for a Renewal Term by delivering written notice to Landlord
of Tenant’s election to exercise its option to extend the Term of this Lease for
a Renewal Term no later than thirty (30) days prior to the Initial Term
Expiration Date, with respect to the first extension option, and no later than
sixty (60) days prior to the end of any Renewal Term then in effect, if any,
with respect to the other extension options.  This Lease shall remain in full
force and effect and unmodified during any such Renewal Term except that “Rent”
as defined below, shall be adjusted in accordance with the terms of this
Lease.  The Initial Term together with any Renewal Term for which this Lease
remains in force and effect shall constitute the “Term” of this Lease.

 

3.ZERO COST PERIOD.  

 

The Premises shall be leased to Tenant rent-free and at no cost for the period
commencing on the Effective Date of this Lease and continuing through the last
day of the “Lease Year” (defined below) following the first day during the Term
upon which no Kindred Party or any affiliate of the Kindred Parties occupies or
operates the Hospital Property (such period being hereinafter referred to as the
“Zero Cost Period”).

 

4.RENT DURING RENTAL PERIOD.  

 

(a)Rent.  Commencing on the first day of the Lease Year immediately following
the expiration of the Zero Cost Period and continuing through the expiration of
the Term of this Lease (the “Rental Period”), Tenant shall pay to Landlord a
“Fair Market Rental” (as defined in and established pursuant to the terms of
Exhibit “D” attached hereto and made a part hereof) as rent for the Premises
(“Rent”).  Rent shall be increased during the

Exhibit A, 2

--------------------------------------------------------------------------------

Rental Period pursuant to Section 4(c) hereof and shall be payable in advance in
12 equal monthly installments on the first day of each month during the Rental
Period.  Tenant shall pay a late fee equal to five percent (5%) of any
installment of Rent due under this Lease that is not received by Landlord within
five (5) business days following the due date for any such installment of
Rent.  

(b)Defined Terms.  For purposes hereof, the following terms shall have the
following meanings:

 

(i)“Lease Year” shall mean the period from the Effective Date through the last
day of the month in which the first anniversary of the Effective Date occurs and
each 12 consecutive month period thereafter; provided, however, that, if the
Effective Date occurs on the first day of a month, “Lease Year” shall mean the
period from the Effective Date through the day preceding the first anniversary
of the Effective Date and each 12 consecutive month period thereafter.

 

(ii)“CPI” shall mean the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Wage Earners and Clerical Workers,
United States Average, Subgroup “All Items” (1982 – 1984 = 100). If the
foregoing index is discontinued or revised during the Term, the governmental
index or computation with which it is replaced shall be used to obtain
substantially the same result as if such index had not been discontinued or
revised.

 

(iii)“CPI Increase” shall mean, for a particular Lease Year, the percentage
increase (rounded to two decimal places), if any, in (a) the CPI published for
the month 2 months prior to the month containing the day immediately preceding
the commencement of such Lease Year over (b) the CPI published for the month
that is 2 months prior to the month containing the day immediately preceding the
commencement of the Lease Year immediately preceding such particular Lease Year.

 

(c)Adjustments to Rent.  At the beginning of the second Lease Year (following
the expiration of the Zero Cost Period with respect to any applicable
adjustments of Rent during the Initial Term) and continuing at the beginning of
each Lease Year thereafter (excluding the first Lease Year of any Renewal Term),
the Rent for such Lease Year shall be an amount equal to the sum of

(i)the Rent applicable to the immediately preceding Lease Year, plus

(ii)the product of (A) the Rent applicable to the immediately preceding Lease
Year multiplied by (B) the lesser of (1) 2% or (2) the CPI Increase during the
immediately preceding Lease Year.

(d)Rent for First Lease Year of the Rental Period and Each Renewal
Term.  Notwithstanding anything in Section 4(c) to the contrary, Rent for the
first Lease Year of the Rental Period and of each Renewal Term, if any, shall be
the Fair Market Rental of the Premises as established pursuant to the terms of
Exhibit ”D”.

5.USE AND OCCUPANCY OF PREMISES.  

 

(a)Use.  Tenant’s use and occupancy of the Premises shall be in conformance with
all applicable federal, state and local rules, regulations, laws and ordinances
now in force or that may be enacted in the future.  

 

(b)Violation of Applicable Laws.  Notwithstanding anything in this Lease to the
contrary, Landlord shall not require Tenant to undertake any construction or
alterations in or of the Premises or Garage in order to comply with laws, rules,
regulations, orders, ordinances, directions or requirements of any governmental
authority or agency.  If any portion of the Premises is in violation of any such
laws, rules, regulations, orders, ordinances, directions or requirements then,
to the extent that violation materially and adversely interferes with Tenant’s
ability to utilize the Premises for the purpose stated herein, Landlord shall,
within a reasonable period of time after notice from Tenant, correct the
condition at Landlord’s expense.

Exhibit A, 3

--------------------------------------------------------------------------------

 

6.TAXES; INSURANCE.    

 

(a)Property Taxes.  Landlord shall pay (i) all ad valorem real property taxes
and assessments affecting the Property, (ii) all personal property taxes on
Landlord’s personal property used in connection with the Garage and/or the
Premises and (iii) any other taxes payable by Landlord that if not paid might
give rise to a lien on the Property.

 

(b)Landlord’s Insurance.  Landlord shall maintain in full force and effect and
Landlord shall cause its contractors and contractors’ subcontractors to maintain
in full force and effect, as applicable:  (i) property and casualty insurance at
full replacement value of the Garage and related improvements located on the
Property with coverage for “all-risks” or “special” perils, including fire,
lightning, extended coverage, vandalism and malicious mischief, sprinkler
leakage, wind and hail; (ii) commercial general liability insurance written on
an occurrence policy form, including, without limitation, coverage for
contractual liability, bodily injury, including death, personal and advertising
injury liability, independent contractors liability, products and completed
operations liability, and broad form property damage liability (including
coverage for explosion, collapse and underground damage), insuring against all
liability for loss or damage to person or property arising out of the access,
use, construction, maintenance or repair of the Premises, the Garage and all
areas of the Property utilized by the Benefitted Parties under the Right of
Access with limits not less than $1,000,000 each occurrence and $2,000,000
annual aggregate; (iii) workers’ compensation insurance to meet statutory and
legal requirements and employer’s liability insurance covering employment
related injuries and illnesses with limits not less than $1,000,000 each
accident, $1,000,000 bodily injury by disease each employee and $1,000,000
bodily injury by disease policy limit; (iv) automobile liability insurance,
including coverage for owned, hired, leased and non-owned automobiles with a
combined single limit of $1,000,000 for bodily injury (including death) and
property damage each accident and garage keeper’s legal liability  with a
combined single limit of $1,000,000 per occurrence; and (v) excess/umbrella
liability insurance written on an occurrence policy form in excess of the
primary commercial general liability, employers liability and automobile
liability insurance with limits not less than $5,000,000 each occurrence and
$5,000,000 annual aggregate. Such insurance policy or policies shall (a) be
issued by companies authorized to do business in the Commonwealth of Kentucky
that have at all times a Best’s rating of “A-:VII” or better by AM Best &
Company, (b) name the Tenant and Tenant’s mortgagee(s), as applicable, as
additional insureds and (c) provide waivers of subrogation and waiver of all
rights of recovery against and in favor of Tenant.  Such insurance shall be
primary and non-contributory to any insurance maintained by Tenant and shall be
maintained in full force and effect, without lapse in coverage, and Landlord
agrees to furnish to Tenant, in writing, certificates of insurance, including
renewal certificates of insurance, evidencing the above requirements and that
the other requirements of this Section 6(b) have been satisfied.

 

(c)Tenant’s Insurance.  Commencing with the Effective Date and continuing
thereafter throughout the Term, Tenant shall maintain, at its sole expense,
commercial general liability insurance, including, without limitation, coverage
for contractual liability, bodily injury, including death, personal and
advertising injury liability, independent contractors liability, products and
completed operations liability, and broad form property damage liability
(including coverage for explosion, collapse and underground damage), insuring
against all liability for loss or damage to person or property arising out of
the access, use or repair of the Premises, the Garage and all areas of the
Property utilized by the Benefitted Parties under the Right of Access with
limits not less than $2,000,000 for each claim and $3,000,000 in the annual
aggregate.  Such insurance policy or policies shall (a) be issued by companies
authorized to do business in the Commonwealth of Kentucky that have at all times
a Best’s rating of “A-:VII” or better by AM Best & Company, (b) name the
Landlord and its mortgagee, if any, as additional insureds and (c) provide
waivers of subrogation and waiver of all rights of recovery against and in favor
of Landlord.  Tenant shall furnish to Landlord, in writing, certificates of
insurance, including renewal certificates of insurance, evidencing the above
requirements and that the other requirements of this Section 6(c) have been
satisfied.  

Exhibit A, 4

--------------------------------------------------------------------------------

 

7.LANDLORD’S MAINTENANCE.

 

Landlord, at Landlord’s expense, shall maintain, repair and, when necessary,
make replacements of, the Garage and the Garage’s foundation, walls, structural
and mechanical systems, including any and all lighting systems, elevators and
security systems, and all driveways located on the Property necessary to access
the Garage, the Premises and public rights-of-way (collectively, the “Garage
Improvements”) in a good, clean and safe manner in accordance with all
applicable laws, codes, ordinances, and regulations; provided, however, that
Tenant shall be responsible to make any repairs to the Garage or any Garage
Improvements to the extent of any damage thereto that was caused as a result of
the negligence of Tenant or Tenant’s agents, employees, guests or
invitees.  Tenant will immediately advise Landlord of any damage to the
Premises.  Landlord shall not commit any waste thereof or permit any of the
Garage Improvements to fall into disrepair.

 

8.ALTERATIONS.  

 

Except with respect to certain capital improvements to the Garage and the Garage
Improvements (collectively, the “Capital Improvements”), the scope and nature of
which have been fully disclosed to, and approved by, Tenant, and which shall be
completed at the sole cost and expense of Landlord, Landlord shall not, without
first obtaining the prior written consent of Tenant, which consent shall not be
unreasonably withheld, delayed or conditioned, undertake, or permit to be
undertaken, any ongoing activity in or on, or construction, alteration or
modification of (collectively, “Alterations”), the Garage or the Garage
Improvements, or any parts thereof, that will unreasonably interfere with or
limit any of the Benefitted Parties’ use and enjoyment of the Premises, the
Right of Access or any other rights herein granted.  

 

9. MANNER OF COMPLETING LANDLORD’S WORK; SUBSTITUTE PARKING PENDING COMPLETION
OF LANDLORD’S WORK.  

 

In connection with Landlord’s completion of (i) the Capital Improvements, (ii)
Alterations approved by Tenant as set forth above in Section 8 of this Lease and
(iii) Landlord’s maintenance, repair and replacement obligations as provided in
Section 7 and/or Section 10 hereof, as applicable (the foregoing hereinafter
collectively referred to as, “Landlord’s Work”), Landlord shall at all times
cause Landlord’s Work to be performed and prosecuted (1) in a good, workmanlike
and manner, (2) in compliance with all applicable laws, codes and ordinances and
with good engineering and construction practices, (3) in a commercially
reasonable manner that minimizes any interference with the operations or use of
the Premises by the Benefitted Parties, (4) in a commercially reasonable manner
that minimizes any interruption of the access to all parking spaces constituting
the Premises, provided, however, that, if the number of such parking spaces is
unavoidably reduced or access to the Premises is reduced due to completion of
Landlord’s Work, Landlord shall (w) provide not less than 2 business days’
advance written notice to Tenant of such reduction, (x) use commercially
reasonable efforts to minimize the number of parking spaces so reduced, the
duration thereof and the impact of the same upon the operations at or on the
Hospital Property, and to coordinate the timing thereof with Tenant, (y) at
Landlord’s sole cost, provide Tenant with a number of substitute parking spaces
within close proximity to the Premises equal to those so reduced as a result of
any Landlord’s Work for use by the Benefitted Parties, and (5) in a manner that,
once commenced, is prosecuted continuously and diligently to completion.

 

10.DESTRUCTION OF THE GARAGE; LANDLORD’S OBLIGATION TO REBUILD.  

 

If the Garage is partially or completely destroyed by fire or other casualty
during the Term of this Lease, Tenant shall have the right and option to (a)
continue to occupy and use the usable portion, if any, of the Premises, or (b)
terminate this Lease and receive an immediate return of all sums prepaid by
Tenant through the date of transfer of possession to Landlord.  If Tenant does
not terminate this Lease after a casualty loss, Landlord shall promptly and
diligently proceed to make any and all repairs and replacements of the Garage
and

Exhibit A, 5

--------------------------------------------------------------------------------

related improvements necessary to restore same to substantially the same
condition as existed immediately prior to the occurrence of any such casualty
event, such obligation to include, without limitation, to rebuild the Garage and
related improvements.   Further, Rent shall be proportionately abated based on
the usable portion of the Premises and/or the Garage (in Landlord and Tenant’s
reasonable opinions) until such time as the Premises and/or the Garage are fully
restored to the condition existing immediately prior to such casualty.  

 

11.SUBLETTING AND ASSIGNMENTS.

 

Tenant may not assign this Lease or enter into any sublease agreement for the
Premises, or any part thereof, without the prior consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed; except that
Tenant may assign its rights and obligations under this Lease, or sublet all or
a portion of the Premises, without Landlord’s consent to (a) an entity that
controls, is controlled by or is under common control with Tenant, (b) the
purchaser of all or substantially all of Tenant’s assets, (c) an entity into
which Tenant merges, (d) Ventas or it’s successors in interest to the fee simple
ownership of the Hospital Property, or any part thereof (collectively, the
“Ventas Parties”), or (e) any tenant leasing the Hospital Property or any
portion thereof from any Ventas Party (each, a “Hospital Tenant”).  A change in
the ownership or control of Tenant shall not be deemed an assignment of this
Lease.  Further, upon the expiration or earlier termination of the Master Lease,
as from time to time modified, amended, amended and restated, extended and/or
renewed, the Ventas Parties shall have the right, but not the obligation, to
assume Tenant’s obligations under this Lease for the duration of the Term.  Upon
any assignment and assumption of this Lease to a Ventas Party, the Kindred
Parties shall be released from any obligations under this Lease to the extent
accruing on and after the effective date of such assignment.

 

12.INDEMNIFICATION.  

 

(a)By Landlord.  Landlord shall indemnify, hold harmless and defend Tenant and
any Hospital Tenant, at Landlord’s expense, from and against any and all
actions, claims, demands and expenses (including, without limitation, reasonable
attorneys' fees and costs) to the extent relating to or arising from, directly
or indirectly: (i) the negligence or willful misconduct of Landlord or its
employees, agents or invitees; or (ii) any failure on the part of Landlord to
perform any of the agreements, terms, covenants or conditions of this Lease
required to be performed by Landlord hereunder.

 

(b)By Tenant.  Tenant shall indemnify, hold harmless and defend Landlord, at
Tenant’s expense, from and against any and all actions, claims, demands and
expenses (including, without limitation, reasonable attorneys' fees and costs)
to the extent relating to or arising from, directly or indirectly: (i) the
negligence or willful misconduct of Tenant or its employees, agents or invitees;
or (ii) any failure on the part of Tenant to perform any of the agreements,
terms, covenants or conditions of this Lease required to be performed by Tenant
hereunder.

 

13.REMEDIES.  

 

In the event that any party hereto shall be in breach or default of any of their
respective obligations under this Lease, and if any such breach or default
remains uncured following the expiration of 30 days after notice (or such
shorter period as may be required if the safety of the Benefitted Parties or the
operations of Tenant or any Hospital Tenant are materially affected), then the
other party may pursue any rights or remedies provided hereunder or otherwise
available at law or in equity.  If this Lease has not otherwise been previously
assigned to, and assumed by, the Ventas Parties in accordance herewith, Landlord
shall provide notice of any Tenant default under this Lease to the Ventas
Parties concurrently with providing that notice to Tenant, and the Ventas
Parties shall have the right, but not the obligation, to cure any such Tenant
default.

 

Exhibit A, 6

--------------------------------------------------------------------------------

14.NOTICES.  

 

Any notice, consent, or other communication required or permitted to be given
under this Lease must be in writing and shall be effectively given or delivered
if hand delivered to the addresses for Landlord and Tenant stated below or if
sent by certified or registered mail, return receipt requested, or FedEx or
another nationally recognized overnight courier to said addresses.  Any notice
mailed shall be deemed to have been given upon the earlier of (a) receipt or
refusal thereof, or (b) three days after depositing the same in the U.S. Mail as
aforesaid or the next business day after deposit with a nationally recognized
overnight courier.  Notice effected by hand delivery shall be deemed to have
been given at the time of actual delivery.  Either party shall have the right to
change its address to which notices shall thereafter be sent and the party to
whose attention such notice shall be directed by giving the other party notice
thereof in accordance with the provisions of this Section.  

 

Landlord:

Louisville Broadway Apartments, LLC
c/o Edwards Companies

495 S. High Street, Suite # 150

Columbus, Ohio 43215

Attention:  Ryan Szymanski

 

Tenant:

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, Kentucky 40202

Attn:  _____________________

 

With a Copy to Ventas Parties:

(which shall not constitute

notice to Tenant)

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

353 N. Clark Street, Suite 3300

Chicago, Illinois  60654

Attention:  Legal Department – Asset Management

 

15.PRIORITY OF LEASE.  

 

This Lease is and shall remain, in all material respects, prior and superior to
any mortgage granted by Landlord which encumbers the Property or any part
thereof.  Landlord shall provide such estoppels and other documents of assurance
confirming the priority of this Lease from Landlord’s mortgagee(s) as reasonably
requested by Tenant.  On written request by Landlord, Tenant shall execute and
deliver an agreement, reasonably suitable to Tenant, subordinating this Lease to
any mortgage on the Property or any part thereof; provided, however, such
subordination shall be upon the express condition that the validity of this
Lease shall be recognized by any such mortgagee, and that, notwithstanding any
default by the mortgagor with respect to said mortgage or any foreclosure
thereof, Tenant’s possession and right of use under this Lease in and to the
Leased Premises or the Right of Access shall not be disturbed by such mortgagee
unless and until Tenant shall be in default of any material term hereof
following the expiration of any applicable cure period and/or this Lease or
Tenant’s right to possession hereunder shall have been terminated in accordance
with the provisions of this Lease.

 

16.MISCELLANEOUS.

 

(a)Eminent Domain.  If all or any part of the Property shall be condemned under
the government’s power of eminent domain and such condemnation results in a
reduction in the number of parking spaces comprising the Premises, Landlord
shall, at Tenant’s request, make available for use by the Benefitted Parties
such additional substitute parking spaces within the Garage which are suitable
to Tenant, in its reasonable discretion, so as to maintain an aggregate total of
up to 104 parking spaces in the Garage for use by the Benefitted Parties.  

Exhibit A, 7

--------------------------------------------------------------------------------

Any such substitute spaces within the Garage shall then become part of the
Premises and this Lease shall continue in force and effect.  In the event that
Landlord is unable to provide such substitute spaces within the Garage, then
this Lease shall terminate as to the portion of the Premises taken through
condemnation proceedings and any Rent due hereunder shall be proportionately
abated.  At Tenant’s request, Landlord shall locate an equal number of parking
spaces as the Premises was reduced as a result of such condemnation proceeding
elsewhere on the Property or Landlord’s adjoining lands which are deemed
satisfactory by Tenant, in its reasonable discretion, for use by the Benefitted
Parties.  Tenant shall be responsible and pay to Landlord a Fair Market Rental
for only those substitute parking spaces not located within the Garage as
determined in accordance with Exhibit “D”. Notwithstanding anything herein to
the contrary, in the event that a material portion of the Premises is taken,
Tenant shall have the right to terminate this Lease on notice to Landlord, which
termination shall be effective as of the date of the taking.  Landlord shall
give Tenant prompt notice of any proposed, contemplated or pending eminent
domain proceeding.  

 

(b)Binding Effect, Amendments, Choice of Law.  This Lease shall be binding upon
the heirs, executors, personal representatives, successors and assigns of the
parties hereto.  All rights and remedies of Landlord and Tenant under this Lease
shall be cumulative and none shall exclude any other rights or remedies allowed
by law.  This Lease is declared to be a contract, and all of the terms hereof,
and all disputes between the parties arising out of or relating to this Lease,
shall be construed according to and governed by the laws of the Commonwealth of
Kentucky.  This Lease may not be altered, changed or amended, except by an
instrument in writing executed by all parties hereto, subject to all applicable
laws.

 

(c)Consents and Approvals.  Tenant warrants that all consents or approvals
required of third parties for the execution, delivery and performance of this
Lease have been obtained and that Tenant has the right and authority to enter
into and perform its covenants contained in this Lease.  Landlord warrants that
all consents or approvals required of third parties for the execution, delivery
and performance of this Lease have been obtained and that Landlord has the right
and authority to enter into and perform its covenants contained in this Lease.

 

(d)Severability.  If any term or provision of this Lease, or the application
thereof to any person or circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the extent permitted by law.

 

(e)Exhibits and Schedules.  This Lease includes all of the Exhibits and
Schedules attached hereto.  The terms and conditions included in the attached
Exhibits and Schedules, if any, are part of this Lease.

 

(f)Quiet Enjoyment.  Landlord covenants and warrants that Landlord has the full
right and lawful authority to enter into this Lease for the Term; that Landlord
is lawfully seized of the Premises and has good title thereto, free and clear of
all tenancies and encumbrances; and that Tenant shall have quiet and peaceable
possession of the Premises during the Term.

 

(g)Signage.  Landlord shall, at Landlord’s sole cost and expense, take such
actions as from time to time are reasonably requested by Tenant for the purpose
of notifying the public and other occupants of the Garage that the parking
spaces constituting the Premises are reserved for the sole and exclusive use of
the Benefitted Parties.  Said actions to include, but shall not be limited to,
the posting of a reasonable number of signs in conspicuous locations within or
about the Garage that such parking spaces constituting the Premises are reserved
for use by the Benefitted Parties and that violators will be towed at the
owner’s expense including, without limitation, the painting of “Reserved” on
each of the parking spaces constituting the Premises.  Landlord covenants and
agrees not to cause or permit any obstruction of the drives, alleyways or any of
the parking areas located on the Property.  Notwithstanding anything in this
Lease to the contrary, and subject to the reasonable prior approval and consent
of Landlord, which approval and consent shall not be unreasonably

Exhibit A, 8

--------------------------------------------------------------------------------

withheld, delayed or conditioned, Tenant shall have the right to install
directional signage in one conspicuous location within or about the Garage for
the purpose of notifying the public and other occupants of the Garage, of the
location of the Hospital located on the Hospital Property, as long as such
installation is performed in compliance with all applicable laws and at the sole
cost of Tenant.

 

(h)Force Majeure.  Neither party will be responsible for delays resulting from
causes beyond the reasonable control of such party, including fire, explosion,
flood, war, strike, terrorism acts, or riot, provided that the nonperforming
party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and continues performance under this Lease with reasonable
dispatch whenever such causes are removed.

 

(i)Waiver.  No party shall be deemed to have waived compliance by another party
of any provision of this Lease unless such waiver is contained in a written
instrument signed by the waiving party and no waiver that may be given by a
party will be applicable except in the specific instance for which it is given.

 

(j)Construction and Interpretation.  The parties acknowledge and agree that each
party has had the benefit of competent, independent legal counsel and other
advisors, and that each party has had an equal right to negotiate the terms and
participate in the drafting of this Lease.  If any ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Lease.

 

(k)Counterparts.  This Lease may be executed in one or more counterparts, each
of which shall be deemed to be an original copy of this Lease and all of which,
when taken together, shall be deemed to constitute one and the same
agreement.  Executed versions of this Lease may be delivered by the parties via
facsimile transmission or email, either or both of which shall constitute
delivery of an original.

 

(l)Entire Agreement.  This Lease embodies the entire agreement and understanding
of the parties related to its subject matter and supersedes all prior proposals,
understandings, agreements, correspondence, arrangements and contemporaneous
oral agreements relating to subject matter of this Lease.  No representation,
promise, inducement or statement of intention has been made by any party that
has not been embodied in this Lease.

 

(m)Holding Over.  Should Tenant hold over at the Premises after termination of
this Lease, by lapse of time or otherwise, Tenant shall be a tenant from month
to month, under the same terms and conditions in force at the expiration of this
Lease.

 

(n)Recording of Lease.  It is the express intent and understanding of the
parties that a short form memorandum of this Lease shall be recorded in the
Clerk’s Office.  Landlord and Tenant agree to equally share the cost of
recording such short form memorandum.

 

[Counterpart Signature Pages Follow.]

Exhibit A, 9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first set forth above.

 

LANDLORD:

 

 

 

 

Louisville Broadway Apartments, LLC,

an Ohio limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

 

)

 

 

 

 

) SS:

 

COUNTY OF

 

 

)

 

 

The foregoing instrument was acknowledged before me this ____ day of June, 2016
by __________________, as _______________________ of Louisville Broadway
Apartments, LLC, an Ohio limited liability company, for and on behalf of said
company.

 

 

 

 

 

 

Notary Public

 

(NOTARY SEAL)

 

My Commission expires:

 

 




Exhibit A, 10

--------------------------------------------------------------------------------

 

TENANT:

 

 

 

 

Kindred Healthcare, Inc.,

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Kindred Healthcare Operating, Inc.,

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

 

)

 

 

 

 

) SS:

 

COUNTY OF

 

 

)

 

 

The foregoing instrument was acknowledged before me this ____ day of June, 2016
by __________________, as _______________________ of Kindred Healthcare, Inc., a
Delaware corporation, for and on behalf of said corporation.

 

 

 

 

 

 

Notary Public

 

(NOTARY SEAL)

 

My Commission expires:

 

 

STATE OF

 

 

)

 

 

 

 

) SS:

 

COUNTY OF

 

 

)

 

 

The foregoing instrument was acknowledged before me this ____ day of June, 2016
by __________________, as _______________________ of Kindred Healthcare
Operating, Inc., a Delaware corporation, for and on behalf of said corporation.

 

 

 

 

 

 

Notary Public

 

(NOTARY SEAL)

 

My Commission expires:

 

 

 




Exhibit A, 11

--------------------------------------------------------------------------------

EXHIBIT “A”

 

[Legal Description of the Property]

 

BEGINNING at the intersection of the East line of the tract conveyed to
Jefferson County, Kentucky, by Deed of record in Deed Book 5272, Page 780, in
the Office of the Clerk of Jefferson County, Kentucky, with the South line of
Broadway, said point also being South 85 degrees 35 minutes 48 seconds East
577.10 feet as measured along said South line from its intersection with the
original East line of Barret Avenue; thence with said South line, South 85
degrees 35 minutes 48 seconds East 283.75 feet to a point, said point being
North  85 degrees 35 minutes 48 seconds West 377.08 feet as measured along said
South line from its intersection with the West line of St. Anthony Place; thence
leaving said South line, South 04 degrees 24 minutes 12 seconds West 247.50 feet
to its intersection with the North line of an alley, 15 feet wide; thence with
the said North line, North 85 degrees 35 minutes 48 seconds West 283.75 feet to
its intersection with the East line of the Jefferson County, Kentucky, tract
aforesaid; thence with said East line, North 04 degrees 24 minutes 12 seconds
East 247.50 feet to the point of beginning, containing 70,228 square feet.

 

AND BEING ALSO DESCRIBED AS FOLLOWS:

 

Beginning at an existing mag nail in a concrete wall in the south right-of-way
(r/w) line of East Broadway at the northwest corner of a tract of land conveyed
to The Academy of Our Lady of Mercy in Deed Book 9904, Page 509 in said clerk's
office; thence leaving said r/w line and with Mercy, South 4 degrees, 24
minutes, 12 seconds West, 247.50 feet to a mag nail in the North r/w line of a
15 foot Alley; thence leaving Mercy and with said Alley North 85 degrees, 35
minutes, 48 seconds West, 283.75 feet to an ex mag nail at the southeast corner
of a tract of land conveyed to Jefferson County School District in Deed Book
7472, Page 643 in said clerk's office; thence leaving said r/w line and with
Jefferson North 4 degrees, 24 minutes, 12 seconds East, 247.50 feet to an ex
x-cut in a concrete wall in the south r/w line of East Broadway aforesaid;
thence with said r/w line South 85 degrees, 35 minutes, 48 seconds East, 283.75
feet to the point of beginning containing 1.612 acres more or less.

 

 




Exhibit A, 12

--------------------------------------------------------------------------------

EXHIBIT “B”

 

[Legal Descriptions of various parcels comprising the Hospital Property]

 

PARCEL 1 (Identified as “Tract 1” in Vesting Deed at Deed Book 7858, Page 42):

 

Beginning at the intersection of the center line of St. Anthony Place with the
East line of Barret Avenue; thence with said East line North 32 degrees 31
minutes 52 seconds West 25.00 feet to its intersection with the North line of
St. Anthony Place aforesaid; thence continuing with said East line, North 32
degrees 34 minutes 01 second West 604.88 feet to its intersection with the South
line of an alley, as widened; thence with said South line, South 85 degrees 35
minutes 48 seconds East 182.67 feet and North 72 degrees 07 minutes 52 seconds
East 34.30 feet to its intersection with the original South line of said alley;
thence with said South line, South 85 degrees 35 minutes 48 seconds East 796.85
feet to its intersection with the North line of St. Anthony Place  aforesaid;
thence with said North line, South 56 degrees 56 minutes 05 seconds West 312.68
feet to its intersection with the West line and same, if extended, of Edward
Street; thence with said West line and its extension, South 32 degrees 29
minutes 07 seconds East 25.00 feet to its intersection with the center line of
St. Anthony Place aforesaid; thence with said center line South 56 degrees 56
minutes 05 seconds West 503.10 feet to the point of beginning, containing
263,291 square feet.

 

PARCEL 2 (Identified as “Tract 2” in Vesting Deed at Deed Book 7858, Page 42):

 

Beginning at the intersection of the center line of St. Anthony Place with the
East line of Barret Avenue; thence with said center line, North 56 degrees 56
minutes 05 seconds East 503.10 feet to its intersection with the West line of
Edward Street and same, if extended; thence with said West line and its
extension, South 32 degrees 29 minutes 07 seconds East 276.74 feet to its
intersection with the North line of DeBarr Street; thence with said North line
South 56 degrees 56 minutes 25 seconds West 502.97 feet to its intersection with
the East line at Barret Avenue, aforesaid; thence with said East line, North 32
degrees 31 minutes 52 seconds West 276.69 feet to the point of beginning,
containing 139,175 square feet.

 

PARCEL 3 (Identified as “Tract 4” in Vesting Deed at Deed Book 7858, Page 42):

 

Beginning at the intersection of the East line of Edward Street with the South
line of St. Anthony Place; thence with said South line North 56 degrees 56
minutes 35 seconds East 62.00 feet to its intersection with the West line of the
tract conveyed to Leland B. and Jeanne A. Longstreth, by Deed of Record in Deed
Book 5753, Page 671, in the Office of the Clerk of Jefferson County, Kentucky;
thence with said West line, South 32 degrees 27 minutes 25 seconds East 120.00
feet to its intersection with the North line of an alley, 12 feet wide; thence
with said North line, South 56 degrees 56 minutes 35 seconds West 62.00 feet to
its intersection with the East line of Edward Street, aforesaid; thence with
said East line, North 32 degrees 27 minutes 25 seconds West 120.00 feet to the
point of beginning, containing 7,440 square feet.

 

PARCEL 4 (Identified as “Tracts 5-6” in Vesting Deed at Deed Book 7858, Page
42):

 

Beginning at the intersection of the North line of Breckinridge Street with the
West line of Edward Street; thence with said North line, South 57 degrees 02
minutes 58 seconds West 275.00 feet to its intersection with the East line of
the tract conveyed to Vincent J. and Kathleen Lombardo, by Deed of record in
Deed Book 4784, Page 288, in the Office of the Clerk of Jefferson County,
Kentucky; thence with said East line and same, if extended, North 32 degrees 31
minutes 52 seconds West 200.11 feet to its intersection with the South line of
an alley, 12 feet wide; thence with said South line, North 57 degrees 02 minutes
58 seconds East 274.79 feet to its intersection with the West line of Edward
Street, aforesaid; thence with said West line, South 32 degrees 35 minutes 26
seconds East 64.10 feet to its intersection with a line common to the tract
conveyed to Richard L. and Betty Ann Starks, by Deed of record in Deed Book
3627, Page 538, in the Office aforesaid; thence with

Exhibit A, 13

--------------------------------------------------------------------------------

lines common to said Starks tract, South 57 degrees 02 minutes 58 seconds West
25.00 feet, South 32 degrees 35 minutes 26 seconds East 49.00 feet and North 57
degrees 02 minutes 58 seconds East 25.00 feet to its intersection with the West
line of Edward Street aforesaid; thence with said West line, South 32 degrees 35
minutes 26 seconds East 87.00 feet to the point of beginning, containing 53,782
square feet.

 

PARCEL 5 (Identified as “Tract 8-13” in Vesting Deed at Deed Book 7858, Page
42):

 

Beginning at the intersection of the West line of the tract conveyed to Alva
Clay and Marie Ashcraft, by Deed of record in Deed Book 5575, Page 712, in the
Office of the Clerk of Jefferson County, Kentucky, with the South line of DeBarr
Street, said point being South 57 degrees 01 minute 46 seconds West 45.00 feet
as measured along said south line from its intersection with the West line of
Edward Street; thence with said West line of the Clay and Ashcraft tract, South
32 degrees 35 minutes 26 seconds East 99.98 feet to its intersection with the
North line of an alley, 12 feet wide; thence with said North line, South 57
degrees 02 minutes 58 seconds West 144.68 feet to its intersection with the East
line of the tract conveyed to Ronalda and James Denham, by Deed of record in
Deed Book 5653, Page 586, in the Office aforesaid; thence with said East line,
North 32 degrees 35 minutes 26 seconds West 99.93 feet to its intersection with
the South line of DeBarr Street aforesaid; thence with said South line, North 57
degrees 01 minute 46 seconds East 144.68 feet to the point of beginning,
containing 14,461 square feet.

 

PARCEL 6 (Identified as “Tract 14” in Vesting Deed at Deed Book 7858, Page 42):

 

Beginning at the intersection of the North line of the first alley South of
Broadway with the East line of Barret Avenue; thence with said East line, North
32 degrees 34 minutes 01 second West 59.45 feet to its intersection with the
South line of the tract conveyed to Eton Service, Inc., by Deed of record in
Deed Book 6317, Page 801, in the Office of the Clerk of Jefferson County
Kentucky; thence with said South line, South 85 degrees 35 minutes 48 seconds
East 89.38 feet to a point in same; thence leaving said South line, South 04
degrees 24 minutes 12 seconds West 47.50 feet to its intersection with the North
line of the alley aforesaid; thence with said North line, North 85 degrees 35
minutes 48 seconds West 53.63 feet to the point of beginning, containing 3,397
square feet.

 

PARCEL 7:

 

BEGINNING at a point in the east line of the first alley west of Barret Avenue
North 32 degrees 31 minutes 52 seconds West 130.63 feet as measured along said
east line from its intersection with the north line of Breckinridge Street,
thence with said east line North 32 degrees 31 minutes 52 seconds West 69.48
feet to an “X” cut at its intersection with the south line of an alley 12 feet
wide; thence with said south line North 57 degrees 02 minutes 58 seconds East
25.00 feet to a nail in same, thence with leaving said south line and with a
line parallel with the east line of the first mentioned alley South 32 degrees
31 minutes 52 seconds East 69.48 feet to a “T” cut, said point being 130.63 feet
north of Breckinridge Street, thence with a line parallel with the north line of
Breckinridge Street, South 57 degrees 02 minutes 58 seconds West 25.00 feet to
the point of beginning, containing 1,737 square feet.

 

PARCEL 8 (Identified as “1334 De Barr Street” in Vesting Deed at Deed Book 7858,
Page 42):

 

BEGINNING at a point in the south right-of-way line of DeBarr Street, said point
being S 57d 01m 46s W 25.00 feet from the intersection of said south
right-of-way line of DeBarr Street and the west right-of-way line of Edward
Street; thence S 32d 35m 26s E 99.99 feet to a steel bar in the north
right-of-way line of a 12' wide public alley; thence with the right-of-way line
of said alley, S 57d 02m 58s W 20.00 feet to a steel bar; thence N 32d 35m 26s W
99.98 feet to a steel bar in the south right-of-way line of DeBarr Street,
aforesaid; thence with said right-of-way line, N 57d 01m 46s E 20.00 to the
point of beginning, passing an iron pipe at 19.82 feet and containing 2000
square feet.

 

Exhibit A, 14

--------------------------------------------------------------------------------

PARCEL 9 (Identified as “1336 De Barr Street” in Vesting Deed at Deed Book 7858,
Page 42):

 

BEGINNING at a point in the south right-of-way line of DeBarr Street, said point
being the intersection said south right-of-way line of DeBarr Street and the
west right-of-way line of Edward Street, thence with said right-of-way line of
Edward Street, S 32d 35m 26s E 100.00 feet to a point in the north right-of-way
line of a 12' wide public alley; thence with the right-of-way line of said
alley, S 57d 02m 58s W 25.00 feet to a steel bar; thence N 32d 35m 26s W 99.99
feet to a point in the south right-of-way line of DeBarr Street, aforesaid;
thence with said right-of-way line, N 57d 01m 46s E 25.00 feet to the point of
beginning, passing a “X” cut in the sidewalk at 24.94 feet and containing 2500
square feet.

 

BEING a part of the same property conveyed to Ventas Realty, Limited
Partnership, a Delaware limited partnership, by Deed dated September 25, 1998,
of record in Deed Book 7170, Page 644, and re-recorded in Deed Book 7858, Page
42, in the office of the Clerk of the County Court of Jefferson County,
Kentucky.

 




Exhibit A, 15

--------------------------------------------------------------------------------

EXHIBIT “C”

 

[Drawing Depicting Parking Lease Area]

 

SEE ATTACHED.

 




Exhibit A, 16

--------------------------------------------------------------------------------

EXHIBIT “D”

 

[Fair Market Rental]

 

1.In the event that it becomes necessary to determine the Fair Market Rental of
the Premises for any purpose of this Lease, and the parties cannot agree amongst
themselves on such values, the procedures of this Exhibit ”D” shall apply.

 

2.“Fair Market Rental” means, as of the applicable date as of which Fair Market
Rental is to be determined (e.g., as of the first day of the Lease Year
immediately following the expiration of the Zero Cost Period or the commencement
of a Renewal Term, as applicable), the fair market rental of parking spaces
within the Garage that a willing, comparable, non-equity tenant (excluding
sublease and assignment transactions) would pay, and a willing, comparable
landlord of comparable property located in the applicable geographical area
would accept, at arm’s length (including what Landlord is accepting in current
similar transactions), for the applicable period, for parking spaces located in
garages of comparable size and quality as the Garage, taking into account
(a) the age, quality and layout of the Garage and the Garage Improvements,
(b) items that professional real estate appraisers customarily consider,
including rental rates, availability of competing facilities, tenant size and
lease concessions, if any, then being charged or granted by Landlord or the
lessors of such similar facilities as the Garage and the Garage Improvements and
(c) that the Rent will escalate as provided in Section 4(c).  The appraisal
process shall determine the Fair Market Rental by determining the Fair Market
Rental for the first Lease Year of the Rental Period or a Renewal Term by
appraisal and then escalating the Rent in each subsequent Lease Year of the
Initial Term or such Renewal Term, as applicable, as provided in Section 4(c) of
this Lease. The Fair Market Rental shall be in such amount as agreed to by the
parties, or failing such agreement within 10 days prior to the date on which the
Fair Market Rental is to be effective, unless Tenant has notified Landlord, in
writing, of its intention not to exercise its option to renew this Lease for any
Renewal Term, as established pursuant to the following appraisal process:

 

3.Each party shall within 10 days after written demand by the other select one
MAI Appraiser to participate in the determination of Fair Market Rental. Within
10 days of such selection, the MAI Appraisers so selected by the parties shall
select a third MAI Appraiser. The three selected MAI Appraisers shall each
determine the Fair Market Rental of the Premises within 30 days of the selection
of the third appraiser. Tenant shall pay the fees and expenses of any MAI
Appraiser retained pursuant to this Exhibit.

 

4.If either party fails to select a MAI Appraiser within the time period set
forth in the foregoing paragraph, the MAI Appraiser selected by the other party
shall alone determine the Fair Market Rental of the Premises in accordance with
the provisions of this Exhibit, and the Fair Market Rental of the Premises so
determined shall be binding upon the parties. If the MAI Appraisers selected by
the parties are unable to agree upon a third MAI Appraiser within the time
period set forth in Section 3 of this Exhibit ”D”, then either party may, at
Tenant’s expense, request that the American Arbitration Association or any
successor organization thereto appoint a third MAI Appraiser meeting the
qualifications set forth below within 20 days of such request, and both parties
shall be bound by any appointment so made within such 20-day period. If no such
third MAI Appraiser shall have been appointed in such manner within such 20 day
period or within 60 days after either party’s demand for the selection of MAI
Appraisers as provided in Section 3 of this Exhibit ”D”, then either Landlord or
Tenant may apply to any court having jurisdiction to have such appointment made
by the court.

 

Exhibit A, 17

--------------------------------------------------------------------------------

5.Within five days after completion of the third MAI Appraiser’s appraisal, all
three MAI Appraisers shall meet and a majority of the MAI Appraisers shall
attempt to determine the Fair Market Rental of the Premises.  If a majority is
unable to determine the Fair Market Rental of the Premises at such meeting, the
three appraisals of the Premises shall be averaged by adding them together and
dividing their total by three.  The resulting quotient shall be the Fair Market
Rental of the Premises.  If, however, either or both of the low appraisal or the
high appraisal of the Premises are more than 10% lower or higher than the middle
appraisal of the Premises, any such lower or higher appraisal shall be
disregarded.  If only one appraisal is disregarded, the remaining two appraisals
of the Premises shall be averaged by adding them together and dividing their
total by two, and the resulting quotient shall be the Fair Market Rental of the
Premises.  If both the lower appraisal and the higher appraisal are disregarded
as provided herein, the middle appraisal shall be the Fair Market Rental of the
Premises.

 

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises are located and who has substantial
experience in performing appraisals of facilities similar to the Garage and the
Premises located therein and holds the Appraisal Institute’s MAI designation,
or, if such organization no longer exists or certifies appraisers, such
successor organization or such other organization as is approved by Tenant.

 

Exhibit A, 18